DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
The last line of claim 1 should be amended to recite --defined side field of view--.
 In claim 2, the comma at the end of the claim should be replaced with a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 2, it is unclear as to whether the “a console” and “a software algorithm that disables radiation counting” is referring to the same “console” and “a software algorithm” as set forth in section c) of claim 1, or referring to a different, second console and software algorithm.  For examination purposes, the “console” and “software algorithm that disables radiation counting” in claim 2 is being interpreted to mean the same as the “console” and “software algorithm” set forth in claim 1. 
Claim 3 refers to “the console” in line 2. It is unclear if the recitation refers to the “a console” in claim 1 or the “a console” in claim 2, as explained above.
Claims 3-4 are rejected based on their dependencies on claim 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Scibilia, et al., US 6021341, in view of Gerl, et al., US 20050263711 and Ivanov, et al., US 20170215823.

Regarding claim 1, Scibilia teaches a laparoscopic probe (10) for detecting a source of radiation emissions from 15 KeV - 1.0 MeV (see fig. 1 and abstract), which comprises:
(a) an elongate annular housing (12) having a forward end and a rear end (see the jacket 5 of fig. 1 and col. 3, lines 8-10); 
(b) a middle radiation detecting element (16) (scintillating crystal 2 of fig. 1) surrounded by a radiation blocking shielding (26) (collimator 1 of fig. 2) arranged to reveal a defined side field of view (see figs. 1-2 and col. 2, lines 60-63) and 
 (c) one or more pre-amplifiers (9) (preamplifier 9 of fig. 1) located adjacent and rearward of the pair of co-axial radiation detecting elements and in electrical connection therewith (see fig. 1 for the location of the preamplifier 9) and configured to be in communication (col. 3, lines 23-27) with a console housing (housing of the electronic hardware 10 of fig. 1) a software algorithm (see col. 5, lines 14-17 for the microprocessor with software program).
Scibilia does not teach side-viewing laparoscopic probe; a pair of flanking radiation detecting elements (14, 18) devoid of radiation blocking shielding, the radiation detecting elements located at the forward end of the elongate annular housing and oriented for a lateral field of view, insulated spacers (20, 22) being located on either side of the middle radiation detecting element and adjacent each of the flanking radiation detecting elements.
However, Gerl teaches a high energy handheld gamma probe (see fig. 3 and paragraph 20), which is a side-viewing laparoscopic probe (see fig. 1 and paragraph 10 for the illustration of the different views including side viewing) a pair of flanking radiation detecting elements (14, 18) devoid of radiation blocking shielding (detectors 12 of figs. 1 and 2 and paragraph 20 flanking detector 11), the radiation detecting elements located at the forward end of the elongate annular housing (fig. 3 and paragraph 20 indicate that the detector arrangement 10 comprising the detectors 11 and 12 are at a distal end of the probe) and oriented for a lateral field of view (see paragraph 10 for the lateral field of view by the background detectors), insulated spacers (20, 22) (absorbers 14 of fig. 2C) being located on either side of the middle radiation detecting element and adjacent each of the flanking radiation detecting elements (see fig. 2C and paragraph 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Scibilia’s probe as a side-viewing laparoscopic probe including a pair of flanking radiation detecting elements (14, 18) devoid of radiation blocking shielding, the radiation detecting elements located at the forward end of the elongate annular housing and oriented for a lateral field of view, and insulated spacers (20, 22) being located on either side of the middle radiation detecting element and adjacent each of the flanking radiation detecting elements, as taught by Gerl, to improve the detection efficiency of the device, and hence reducing the exposure to patient and staff of radiation. (see paragraph 3). 
Scibilia in view of Gerl does not teach that the software algorithm (see col. 5, lines 14-17 for the microprocessor with software program) disables radiation counting when a source of radiation is outside the define side field of view.
However, Ivanov teaches an imaging system (10) and related method, where a marker detection system (MDS) detects one or more markers (MK) spatially arranged in association with an area (A) (see abstract), including a workstation WS and software (paragraph 57) that disables radiation counting when a source of radiation is outside the define side field of view (paragraph 111).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Scibilia’s probe, as modified by Gerl, to disable radiation counting when a source of radiation is outside the define side field of view, as taught by Ivanov, hence reducing unwanted radiation exposure to the patient or the user (see paragraph 20).

Regarding claim 2, Scibilia in view of Gerl and Ivanov teaches all the limitations of claim 1.
Scibilia further teaches (d) a console (34) (electronic hardware 10 of fig. 1) in electrical connection with the radiation detecting elements (see fig. 1 and col. 3 lines 20-23) and housing a software algorithm (see col. 5, lines 14-17 for the microprocessor with software program).
Scibilia in view of Gerl does not teach that the software algorithm (see col. 5, lines 14-17 for the microprocessor with software program) disables radiation counting when a source of radiation is outside the define side field of view.
However, Ivanov teaches an imaging system (10) and related method, where a marker detection system (MDS) detects one or more markers (MK) spatially arranged in association with an area (A) (see abstract), including a workstation WS and software (paragraph 57) that disables radiation counting when a source of radiation is outside the define side field of view (paragraph 111).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Scibilia’s probe, as modified by Gerl, to disable radiation counting when a source of radiation is outside the define side field of view, as taught by Ivanov, hence reducing unwanted radiation exposure to the patient or the user (see paragraph 20).

Regarding claim 4, Scibilia in view of Gerl and Ivanov teaches all the limitations of claim 2.
Scibilia does not teach wherein counts from the radiation detectors are corrected for background radiation.
Gerl further teaches wherein counts from the radiation detectors are corrected for background radiation (see paragraph 26 for the background subtraction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Scibilia’s probe such that wherein counts from the radiation detectors are corrected for background radiation, as taught by Gerl, to improve the detection efficiency of the device, and hence reducing the exposure to patient and staff of radiation. (see paragraph 3). 

Regarding claim 6, Scibilia in view of Gerl and Ivanov teaches all the limitations of claim 1.
Scibilia further teaches wherein radiation blocking shielding is tungsten (Scibilia indicates that the collimator is made of a high atomic number metal such as W, which is the atomic number of tungsten).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Scibilia, in view of Gerl and Ivanov, as applied to claim 2 above, and further in view of Baerwolff, et al., 20090177082.

Regarding claim 3, Scibilia in view of Gerl and Ivanov teaches all the limitations of claim 2.
Scibilia in view of Gerl and Ivanov does not teach that the probe is in wireless communication with the console.
However, Baerwolff teaches a system comprising a medical gamma probe and a control device, which is configured for acquisition of user input for gamma probe operation, and for signal evaluation, including optional signal output in conjunction with measured signals detected by the gamma probe (see abstract) wherein the probe is in wireless communication with the console (see fig. 1, paragraph 7 and 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to Scibilia’s probe, as modified by Gerl and Ivanov, such that probe is in wireless communication with the console, as taught by Baerwolff, to allow seamless movement of the probe around the operating area due to its cable free state (see paragraph 3) and reduced size (see paragraph 4).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scibilia, in view of Gerl and Ivanov, as applied to claim 1 above, and further in view of Stoller, et al., US 5841135.

Regarding claim 5, Scibilia in view of Gerl and Ivanov teaches all the limitations of claim 1.
Scibilia does not teach wherein the defined side field of view for the middle radiation detecting element is 90°.
However, Stoller teaches a tool for determining formation density by using an array of gamma-ray detectors (see abstract) comprising three gamma-ray detectors 13, 14 and 15 (see fig. 7) wherein the defined side field of view for the middle radiation detecting element is 90° (col. 7, lines 15-16 indicate that the collimation angle 31a of the detector 14 is 35° to 90°).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Scibilia’s probe such that the defined side field of view for the middle radiation detecting element is 90°, as taught by Stoller, as such improved collimation (see col. 30-43) would improve the accuracy of the readings (col. 5, lines 46-52)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/            Primary Examiner, Art Unit 3793